DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
3. Claims 1-12 are pending. Claims 1-5 and 10-12 are examined.
Rejection Withdrawn
4. Amendment of claim 2 necessitated the withdrawal of rejection under 35 USC § 112(d), fourth paragraph as failing to further limit the subject matter of claim 1 from which it depends. 
Claim Rejections - 35 USC § 103, maintained
	5.  The rejection of claims 1-5 and 10-12 under 35 U.S.C. 103 as being unpatentable over (Klade et al. WO2016073825, IDS of 7/17/19) in view of Wang et al. (PG Pub No. 20160312303, Pub Date: Oct. 27, 2016) is maintained for reasons set forth in the Office Action dated 12/8/21. 
Applicants contend that the references do not show or suggest synergy, and thus do not in combination show or suggest using a therapeutically effective amount that provides synergy, as is required in the claims. Applicants contend that there is no 
Applicants arguments have been fully considered but are not found to be persuasive. Klade reference teaches the use of pegylated interferon to treat a variety of diseases/conditions, for example an infectious disease, cancer, or myeloproliferative disease (see the Summary). Wang et al teaches arsenic trioxide to treat myeloproliferative neoplasms. Absent evidence to the contrary combining the compounds to treat a myeloproliferative disorder. In addition, as asserted previously,
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 

Claim Rejections - 35 USC § 102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7a. Claim(s) 1 and 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by El Eit  et al (2014, IDS of 7/17/19).
The reference teaches the effective treatment of chronic myeloid leukemia (CML), a myeloproliferative disease, in a murine CML model in vivo (p.990, col. 1, para.3). The combined treatment of pegylated interferon alpha (meets the limitation of claims 10 and 11) and arsenic trioxide (meets the limitation of claim 12), but not the single agents, prolonged the survival of primary CML mice (p.991, col. 2, para.2). The reference concludes that the results indicate that arsenic and IFN alpha synergistically reduce the leukemia-initiating activity of primary patients or mice CML cells and that its 
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
8a. Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over El Eit  et al (2014, IDS of 7/17/19) as applied to claims 1,  and 10-12 above, and further in view of Fantl et al.. (PGPUB No. 20100099109, P. Date: 4/22/2010).
The disclosure of El Eit et al., has been disclosed above paragraph 6a. However, the reference does not disclose the mutations disclosed in the instant invention..
Fantl et al. discloses that the neoplastic or hematopoietic condition is non-B lineage derived, such as Acute myeloid leukemia (AML), Chronic Myeloid Leukemia (CML), non-B cell Acute lymphocytic leukemia (ALL), non-B cell lymphomas, myelodysplastic disorders, myeloproliferative disorders, myelofibroses, polycythemias, thrombocythemias, or non-B atypical immune lymphoproliferations, Chronic Lymphocytic Leukemia (CLL), B lymphocyte lineage leukemia, B lymphocyte lineage lymphoma, Multiple Myeloma, or plasma cell disorders, e.g., amyloidosis or Waldenstrom's macroglobulinemia {00057].This meets the limitations claims 2 and 3. The reference discloses JAK2-STAT involvement in  myeloproliferative disorders,[0143]. The reference teaches JAK2 mutation of JAK2V61F [0143]. This meets the limitation claims 4 and 5. Fantl et al. discloses using arsenic trioxide to treat acute promyelocytic leukemia [0081].

Conclusion
9. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645